                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION




 UNITED STATES OF AMERICA

         V.                                                              No. 3:18-cr-00616-MO-1

 DARRELL PRINCE,
                                                                         OPINION AND ORDER
                        Defendant.



MOSMAN,J.,

       This matter comes before me on Defendant Darrell Prince's Motion to Reduce Sentence

[ECF 84]. Specifically, Mr. Prince moves the court for compassionate release pursuant to 18

U.S.C. § 3582(c)(l)(A)(i). Mot. to Reduce Sentence [ECF 84] at 1. For the following reasons, I

DENY the motion.

                                          DISCUSSION

       Compassionate release is a statutory exception to the rule that a court may not modify a

term of imprisonment once it has been imposed. 18 U.S.C. § 3582(c). "For a§ 3582(c)(1 )(A)(i)

motion filed by a defendant, courts currently consider (1) whether 'extraordinary and compelling

reasons warrant such a reduction'; and (2) 'the factors set forth in section 3553(a) to the extent

that they are applicable."' United States v. Keller,_ F. 4th_, Nos. 20-50247, 21-50035, 2021

WL 2695129, at *5 (9th Cir. July 1, 2021) (quoting 18 U.S.C. § 3582(c)(l)(A)(i)); see also

United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021) (per curiam) (explaining that "the
1 - OPINION AND ORDER
Sentencing Commission has not yet issued a policy statement 'applicable' to§ 3582(c)(l)(A)

motions filed by a defendant."). An adverse finding on either consideration precludes relief. See

Keller, 2021 WL 2695129, at *5 ("[A] district court that properly denies compassionate release

need not evaluate each step."). A defendant must exhaust administrative remedies before moving

the court for compassionate release. Id. at *3-4.

        The Government concedes that Mr. Prince has exhausted his administrative remedies.

Gov't Resp. [ECF 87] at 3. This matter is therefore properly before me.

        Mr. Prince argues that he is an appropriate candidate for compassionate release because

he suffers from various medical conditions that increase his risk of serious illness or death from

COVID-19. Mot. to Reduce Sentence [ECF 84] at 1. He claims that FCI Victorville, where he is

incarcerated, "has been experiencing a large-scale outbreak, with dozens of active cases of

COVID-19 among prisoners and staff." Id. He notes that he previously tested positive for the

virus. Id.

        The Government argues that Mr. Prince has not established that an extraordinary and

compelling reason warrants a sentence reduction. Gov't Resp. [ECF 87] at 3-5. The Government

largely relies on the fact that Mr. Prince has received two doses of the Modema vaccine and is

now fully vaccinated. Id.; see also Ex. to Gov't Resp. [ECF 92] at 31, 45-46.

        Considering the totality of the briefing and evidence before me, I agree with the

Government's position for two reasons. First, even though Mr. Prince suffers from serious

medical conditions, the vaccine that he received has so far proven to be highly effective at

preventing severe illness and death. See When You've Been Fully Vaccinated, CDC,

https ://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html (last updated June

17, 2021) ("COVID-19 vaccines are effective at preventing COVID-19 disease, especially severe



2 - OPINION AND ORDER
illness and death."). Second, Mr. Prince is incarcerated at FCI Victorville, which is currently

reporting zero active COVID-19 cases among inmates at Victorville Medium I, and only one

active COVID-19 case among inmates at Victorville Medium II. COVID-19 Update, Fed.

Bureau of Prisons, https://www.bop.gov/coronavirus/ (last updated July 7, 2021) (click "Full

breakdown and additional details ... " under "COVID-19 Cases"). Accordingly, I find that no

extraordinary and compelling reason warrants a reduction in Mr. Prince's sentence, and relief

under 18 U.S.C. § 3582(c)(l)(A)(i) is therefore inappropriate.

                                         CONCLUSION

       For the foregoing reasons, I DENY Mr. Prince's Motion to Reduce Sentence [ECF 84].

       IT IS SO ORDERED.
                       f.~
       DATED this _0_ day of July, 2021.




                                                             MICHAEL;W.
                                                             United S t ~




3 - OPINION AND ORDER
